
	

113 S1220 IS: Preserving Rehabilitation Innovation Centers Act of 2013
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1220
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2013
			Mr. Kirk (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to rehabilitation innovation centers under the Medicare
		  program. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Rehabilitation
			 Innovation Centers Act of 2013.
		2.FindingCongress makes the following
			 findings:
			(1)In the United
			 States, there are an estimated 1,181 inpatient rehabilitation facilities. Among
			 these facilities is a small group of rehabilitation institutions that are
			 important for the future of rehabilitation care and medicine, as well as to
			 patient recovery.
			(2)This unique
			 category of inpatient rehabilitation institutions treat the most complex
			 conditions, such as traumatic brain injury, stroke, spinal cord injury,
			 childhood disease, burns, and wartime injuries.
			(3)These leading
			 inpatient rehabilitation institutions are all not-for-profit or
			 Government-owned institutions and serve a high volume of Medicare or Medicaid
			 beneficiaries.
			(4)Each member of
			 this small group of inpatient rehabilitation institutions has been recognized
			 by the Federal Government for its contributions to cutting-edge research to
			 develop solutions that enhance quality of care, improve patient outcomes, and
			 reduce health care costs.
			(5)This cohort of
			 inpatient rehabilitation institutions helps to improve the practice and
			 standard of rehabilitation medicine across the Nation by training physicians,
			 medical students, and other clinicians.
			(6)It is vital that
			 these unique inpatient rehabilitation institutions are supported so they can
			 continue to lead the Nation’s efforts to—
				(A)advance
			 integrated, multidisciplinary rehabilitation research;
				(B)provide
			 cutting-edge medical care to the most complex rehabilitation patients;
				(C)serve as
			 education and training facilities for the physicians, nurses, and other health
			 professionals who serve rehabilitation patients; and
				(D)ensure Medicare
			 and Medicaid beneficiaries receive state-of-the-art, high-quality
			 rehabilitation care.
				3.Indirect costs
			 payment for rehabilitation innovation centersSection 1886(j) of the Social Security Act
			 (42 U.S.C. 1395ww(j)) is amended—
			(1)by redesignating paragraph (8) as paragraph
			 (9); and
			(2)by inserting after paragraph (7) the
			 following new paragraph:
				
					(8)Indirect costs
				payment for rehabilitation innovation centers
						(A)Study relating
				to additional payments to rehabilitation innovation centers to account for
				higher costs; authority to increase payments
							(i)StudyNot
				later than July 1, 2015, the Secretary shall conduct a study to determine
				whether there should be an increase in the prospective payment rate that would
				otherwise be made to a rehabilitation innovation center under this subsection
				for purposes of covering the additional costs that are incurred by such centers
				in furnishing items and services to individuals under this title, conducting
				research, and providing medical training, and if the Secretary determines that
				such an increase is recommended, the amount of such increase that is needed to
				cover such additional costs.
							(ii)Authority to
				increase paymentsInsofar as the Secretary determines under
				clause (i) that there should be an increase in the prospective payment rate to
				rehabilitation innovation centers, the Secretary may provide on a prospective
				basis for an appropriate percentage increase in such rate.
							(B)Rehabilitation
				innovation center defined
							(i)In
				generalSubject to clause (iv), in this paragraph, the term
				rehabilitation innovation center means a rehabilitation facility
				that, determined as of the date of the enactment of this paragraph, is
				described in clause (ii) or clause (iii).
							(ii)Not-for-profitA
				rehabilitation facility described in this clause is a facility that—
								(I)is classified as
				a not-for-profit entity under the Centers for Medicare & Medicaid Services
				2010 Provider of Services file;
								(II)holds at least
				one Federal rehabilitation research and training designation for research
				projects on traumatic brain injury, spinal cord injury, or stroke
				rehabilitation research from the Rehabilitation Research and Training Centers
				or the Rehabilitation Engineering Research Center at the National Institute on
				Disability and Rehabilitation Research at the Department of Education;
								(III)has a minimum
				Medicare case mix index of 1.1144 according to the IRF Rate Setting File for
				the Correction Notice for the Inpatient Rehabilitation Facility Prospective
				Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256); and
								(IV)has at least 300
				Medicare discharges per year or at least 200 Medicaid discharges per
				year.
								(iii)Government-ownedA
				rehabilitation facility described in this clause is a facility that—
								(I)is classified as
				a Government-owned institution under the Centers for Medicare & Medicaid
				Services 2010 Provider of Services file;
								(II)holds at least
				one Federal rehabilitation research and training designation for research
				projects on traumatic brain injury, spinal cord injury, or stroke
				rehabilitation research from the Rehabilitation Research and Training Centers,
				the Rehabilitation Engineering Research Center, or the Model Spinal Cord Injury
				Systems at the National Institute on Disability and Rehabilitation Research at
				the Department of Education;
								(III)has a minimum
				Medicare case mix index of 1.1144 according to the IRF Rate Setting File for
				the Correction Notice for the Inpatient Rehabilitation Facility Prospective
				Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256); and
								(IV)has a
				disproportionate share hospital (DSH) percentage of at least 0.6300 according
				to the IRF Rate Setting File for the Correction Notice for the Inpatient
				Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2012
				(78 Fed. Reg. 59256).
								(iv)AuthorityThe
				Secretary may consider applications from inpatient rehabilitation facilities
				that are not described in clause (ii) or (iii) as of the date of the enactment
				of this paragraph but who are subsequently so
				described.
							.
			
